Exhibit 10.19(b)



 

 

 

 

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



Dated as of October 2, 2003, but effective as of July 31, 2003



among



THE VAIL CORPORATION

(d/b/a "Vail Associates, Inc.)

,



as Borrower



BANK OF AMERICA, N.A.

,



as Administrative Agent



and



The Agents and Required Lenders Party Hereto



 

 

 

 

 

 

 

SPECIAL NOTICE REGARDING MATERIAL NON-PUBLIC INFORMATION



THIS DOCUMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY
OR ITS SECURITIES.  BY ACCEPTING THIS DOCUMENT,  THE  RECIPIENT AGREES TO USE
ANY SUCH  INFORMATION  IN ACCORDANCE WITH ITS COMPLIANCE POLICIES, CONTRACTUAL
OBLIGATIONS AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.



 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (this "Amendment") is entered into as of October 2, 2003, but
effective as of July 31, 2003, among THE VAIL CORPORATION, a Colorado
corporation doing business as "Vail Associates, Inc." (the "Company"), the
Required Lenders (as defined in the Credit Agreement referenced below) party
hereto, and BANK OF AMERICA, N.A., as Administrative Agent (hereinafter
defined).

R E C I T A L S

A. The Company has entered into that certain Third Amended and Restated
Revolving Credit and Term Loan Agreement dated as of June 10, 2003 (the "Credit
Agreement"), with Bank of America, N.A., as Administrative Agent (in such
capacity, the "Administrative Agent"), and certain other agents and lenders
party thereto, providing for revolving credit loans and term loans in the
aggregate principal amount of up to $425,000,000. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings set forth in
the Credit Agreement, and all Section references herein are to sections in the
Credit Agreement.

B. The Company has requested amendments to the "Management Fees and
Distributions" covenant set forth in Section 9.9 of the Credit Agreement, and
the "Funded Debt to Adjusted EBITDA" covenant set forth in Section 10.1(a) of
the Credit Agreement. Required Lenders have agreed to such modifications and to
otherwise amend the Credit Agreement as set forth herein.

In consideration of the foregoing and the mutual covenants contained herein, the
Company, the Required Lenders, and the Administrative Agent agree as follows:



1.

Amendments.







(a) Section 9.9 is hereby amended as follows:





(i) Clause (d) is hereby amended by deleting "and" from the end thereof.



(ii) Clause (e) is hereby amended by (i) replacing the parenthetical in the
second line thereof with "(in addition to those described in clauses (c), (d),
and (f) herein)", (ii) replacing the parenthetical beginning in the third line
thereof with "(including any Distributions which exceed the amounts permitted
under clauses (d) and (f) herein)", and (iii) substituting "; and" for the
period at the end of clause (e).



(iii) The following is hereby added after clause (e):



(f) if no Default or Potential Default exists (or would result therefrom), VRI
may make Distributions payable solely in the form of common stock or other
common equity interests of VRI, so long as the aggregate amount of such
Distributions made pursuant to this clause (f) on and after the Closing Date, in
each case as calculated based on the market value of such common stock or other
equity interests of VRI at the time of such Distributions, does not exceed
$10,000,000.



(b) Section10.1(a) is amended to read in its entirety as follows:



(a) Funded Debt to Adjusted EBITDA

. As calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (i) the unpaid
principal amount of Funded Debt existing as of such last day to (ii) Adjusted
EBITDA for the four fiscal quarters ending on such last day to exceed the
following:



As of the last day of each fiscal quarter ending January 31, April 30, and July
31 (other than July 31, 2003):

4.50 to 1.00

As of the last day of the fiscal quarter ending July 31, 2003, and as of the
last day of each fiscal quarter ending October 31 (other than October 31, 2003):

5.00 to 1.00

As of the last day of the fiscal quarter ending October 31, 2003:

5.15 to 1.00



2. Amendment Fees.

On the Effective Date (hereinafter defined), the Company shall pay (a) to
Administrative Agent (for the ratable benefit of the Revolver Lenders consenting
to this Amendment by the Consent Deadline), an amendment fee in an amount equal
to 0.05% of the Committed Sum under the Revolver Facility of each such Revolver
Lender as of the Effective Date, and (b) to Administrative Agent (for the
ratable benefit of the Term Loan Lenders consenting to this Amendment on or
prior to the Consent Deadline and for the ratable benefit of the Public Term
Loan Lenders), an amendment fee in an amount equal to 0.05% of the portion of
the Term Loan Principal Debt owed to each such Term Loan Lender as of the
Effective Date. As used herein, "Consent Deadline" means on or prior to 12:00
p.m. CST on Thursday, October 2, 2003, and "Public Term Loan Lenders" means
Terms Loan Lenders that are prohibited from reviewing the Amendment and related
materials as a result of compliance with confidentiality obligations or
applicable Laws. The failure of Borrower to comply with the provisions of this
Paragraph 2 shall constitute a payment Default entitling Lenders to exercise
their respective Rights under the Loan Papers.





3.

Representations and Warranties. As a material inducement to the Required Lenders
and the Administrative Agent to execute and deliver this Amendment, the Company
represents and warrants to the Required Lenders and the Administrative Agent
(with the knowledge and intent that Required Lenders are relying upon the same
in entering into this Amendment) that (a) the Company has all requisite
corporate authority and power to execute, deliver, and perform its obligations
under this Amendment, which execution, delivery, and performance have been duly
authorized by all necessary corporate action, require no Governmental Approvals,
and do not violate its certificate of incorporation or its bylaws, (b) upon
execution and delivery by the Company, the Administrative Agent, and the
Required Lenders, this Amendment will constitute the legal and binding
obligation of the Company, enforceable against it in accordance with this
Amendment's terms, except as that enforceability may be limited by general
principles of equity or by bankruptcy or insolvency laws or similar laws
affecting creditors' rights generally, (c) all representations and warranties in
the Loan Papers are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a specific date
or the facts on which any of them are based have been changed by transactions
contemplated or permitted by the Credit Agreement, and (d) no Default or
Potential Default has occurred and is continuing.





4.

Conditions Precedent to Effectiveness. This Amendment shall be effective on the
date (the "Effective Date") upon which (a) Administrative Agent receives (i)
counterparts of this Amendment executed by Borrower, Administrative Agent, and
Required Lenders, and (ii) the Guarantors' Consent and Agreement executed by
each Guarantor; and (b) Administrative Agent has received payment from Borrower
of the amendment fees required to be paid to Consenting Revolver Lenders,
Consenting Term Loan Lenders, and Public Term Loan Lenders on the Effective Date
pursuant to Paragraph 2 hereof.





5.

Expenses. The Company shall pay all reasonable costs, fees, and expenses paid or
incurred by the Administrative Agent incident to this Amendment, including,
without limitation, the reasonable fees and expenses of the Administrative
Agent's counsel in connection with the negotiation, preparation, delivery, and
execution of this Amendment and any related documents.





6.

Miscellaneous. Unless stated otherwise herein, (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions shall not be construed in
interpreting provisions of this Amendment, (c) this Amendment shall be governed
by and construed in accordance with the laws of the State of New York, (d) if
any part of this Amendment is for any reason found to be unenforceable, all
other portions of it shall nevertheless remain enforceable, (e) this Amendment
may be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts shall be
construed together to constitute the same document, (f) this Amendment is a
"Loan Paper" referred to in the Credit Agreement, and the provisions relating to
Loan Papers in Section 14 of the Credit Agreement are incorporated herein by
reference, (g) this Amendment, the Credit Agreement, as amended by this
Amendment, and the other Loan Papers constitute the entire agreement and
understanding among the parties hereto and supercede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof, and (h) except as provided in this Amendment, the Credit Agreement, the
Notes, and the other Loan Papers are unchanged and are ratified and confirmed.





7.

Parties. This Amendment binds and inures to the benefit of the Company, the
Administrative Agent, the Lenders, and their respective successors and assigns.





The parties hereto have executed this Amendment in multiple counterparts as of
the date first above written.



Remainder of Page Intentionally Blank.

Signature Pages to Follow.

 

 

THE VAIL CORPORATION (D/B/A "VAIL ASSOCIATES, INC.")

, as the Company



 

By:

Name:

Title:

 

   

 

 

BANK OF AMERICA, N.A.

, as Administrative Agent, L/C Issuer, a Revolver Lender, and a Term Loan Lender



 

By:

Name:

Title:

 

FLEET NATIONAL BANK

, as Syndication Agent, L/C Issuer, and a Revolver Lender



 

 

By:

Name:

Title:

US BANK NATIONAL ASSOCIATION

,
as Co-Documentation Agent, a Revolver Lender and a Term Loan Lender



 

 

 

By:

Name:

Title:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as Co-Documentation Agent and a Revolver Lender



 

By:

Name:

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS

, as Co-Documentation Agent and a Revolver Lender



 

By:

Name:

Title:

CREDIT LYONNAIS NEW YORK BRANCH

,
as a Revolver Lender and a Term Loan Lender



 

By:

Name:

Title:

LASALLE BANK NATIONAL ASSOCIATION

,
as a Revolver Lender



 

By:

Name:

Title:

HARRIS TRUST AND SAVINGS BANK

,
as a Revolver Lender



 

By:

Name:

Title:

COMPASS BANK

,
as a Revolver Lender



By:

Name:

Title:

WASHINGTON MUTUAL BANK

,
as a Revolver Lender



 

By:

Name:

Title:

KZH SOLEIL-2 LLC

,
as a Term Loan Lender



 

By:

Name:

Title:

,

as Term Loan Lender

 

By:

Name:

Title:

GUARANTORS' CONSENT AND AGREEMENT

As an inducement to Administrative Agent and Required Lenders to execute, and in
consideration of Administrative Agent's and Required Lenders' execution of the
foregoing, the undersigned hereby consent thereto and agree that the same shall
in no way release, diminish, impair, reduce or otherwise adversely affect the
respective obligations and liabilities of each of the undersigned under each
Guaranty described in the Credit Agreement, or any agreements, documents or
instruments executed by any of the undersigned to create liens, security
interests or charges to secure any of the indebtedness under the Loan Papers,
all of which obligations and liabilities are, and shall continue to be, in full
force and effect. This consent and agreement shall be binding upon the
undersigned, and the respective successors and assigns of each, and shall inure
to the benefit of Administrative Agent and Lenders, and the respective
successors and assigns of each.

Vail Resorts, Inc.

Vail Holdings, Inc.

Beaver Creek Associates, Inc.

Beaver Creek Consultants, Inc.

Beaver Creek Food Services, Inc.

Breckenridge Resort Properties, Inc.

Complete Telecommunications, Inc.

GHTV, Inc.

Gillett Broadcasting, Inc.

Grand Teton Lodge Company

Heavenly Valley, Limited Partnership

Jackson Hole Golf and Tennis Club, Inc.

JHL&S LLC

Keystone Conference Services, Inc.

Keystone Development Sales, Inc.

Keystone Food & Beverage Company

Keystone Resort Property Management Company

Larkspur Restaurant & Bar, LLC

Lodge Properties, Inc.

Lodge Realty, Inc.

Mountain Thunder, Inc.

Property Management Acquisition Corp., Inc.

Rockresorts International, LLC

Rockresorts LLC

Rockresorts Cheeca, LLC

Rockresorts Equinox, Inc.

Rockresorts LaPosada, LLC

Rockresorts Wyoming, LLC

Rockresorts Casa Madrona, LLC

Rockresorts Rosario, LLC

Teton Hospitality Services, Inc.

The Village at Breckenridge Acquisition Corp., Inc.

Timber Trail, Inc.

VA Rancho Mirage I, Inc.

VA Rancho Mirage II, Inc.

VA Rancho Mirage Resort, L.P.

Vail/Arrowhead, Inc.

Vail Associates Holdings, Ltd.

Vail Associates Investments, Inc.

Vail Associates Real Estate, Inc.

Vail/Beaver Creek Resort Properties, Inc.

Vail Food Services, Inc.

Vail Resorts Development Company

Vail RR, Inc.

Vail Summit Resorts, Inc.

Vail Trademarks, Inc.

VAMHC, Inc.

VR Heavenly I, Inc.

VR Heavenly II, Inc.

VR Holdings, Inc.



By:

Name:________________________________________

Title:_________________________________________